Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claim limitations are “means for extracting one or more key fields from the network packet to generate a lookup key,” “means for determining whether the lookup key matches against an entry of the exact match flow cache,” and means for applying the action in response to determining that the lookup key matches against the entry of the exact match flow cache” recited in claim 25.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)."  It is suggested that Applicant amend the claims to recite “non-transitory computer-readable storage media” to overcome the rejection under 35 U.S.C. § 101.  The suggested amendment will not be considered as "new matter". 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7, 9-10, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is not clear whether the term “the entries” is referring to “a plurality of entries” recited in claim 1.  If so, claim 7 should be amended to “the plurality of entries” to provide clear antecedent basis for the term.  Claim 16 is rejected under a similar rationale as claim 7.

It is not clear which entry “the entry” in “remove the entry from the exact match flow cache” is referring to in the claim.  Claim 1 recites “an entry of the exact match flow cache” and “the exact match flow cache comprises a plurality of entries,” and claim 8 recites “transfer entries from the exact match flow cache to the new exact match flow cache.”
Regarding claim 25, claim limitations “means for extracting one or more key fields from the network packet to generate a lookup key” and “means for applying the action in response to determining that the lookup key matches against the entry of the exact match flow cache” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 
Regarding the limitation, “means for extracting one or more key fields from the network packet to generate a lookup key,” Applicant’s specification substantially repeats the language of the claims and discloses extracted header fields to generate a lookup key (see para. [0014],[0022],[0028],[0042]).  However, the specification does not the algorithm to transform a general purpose processor to perform the function of the extracting.  The specification does not provide an explanation of how the function of extracting or generating the key is accomplished.
Regarding the limitation, “means for applying the action in response to determining that the lookup key matches against the entry of the exact match flow cache, “Applicant’s specification discloses performing the action and provides examples of actions such as forwarding the packet, dropping the packet, and “any other packet processing operation.” (see para. [0023][0030],[0031],[0042])  However, the specification does not the algorithm to transform a general purpose processor to perform the function of the “applying the action.”  The specification does not provide an explanation of how the action is applied or accomplished, such as how the packet processing operation is accomplished.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 17-18, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koponen et al. US Patent Publication No. 2015/0281125 (“Koponen”).

Regarding claim 1, Koponen teaches a computing device for flow cache compression, the computing device comprising: 
one or more processors; and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the computing device to: 
read a network packet from a network port (para. [0039] managed forwarding element, upon receiving a packet); 
extract one or more key fields from the network packet to generate a lookup key, wherein the key fields are identified by a key field specification of an exact match flow cache (para. [0039] exact match cache.  para. [0061] packet processor, parses the packet to strip header values. para. [0076] generate hash of the packet header values for each of the exact match flow entries); 

apply the action in response to a determination that the lookup key matches against the entry of the exact match flow cache (para. [0046] specify the actions for the service module to perform on a packet that matches the aggregate flow entry).

Regarding claim 17, Koponen teaches one or more computer-readable storage media comprising a plurality of instructions stored thereon that, when executed by a computing device cause the computing device to: 
read a network packet from a network port (para. [0039] managed forwarding element, upon receiving a packet); 
extract one or more key fields from the network packet to generate a lookup key, wherein the key fields are identified by a key field specification of an exact match flow cache (para. [0039] exact match cache.  para. [0076] generate hash of the packet header values for each of the exact match flow entries); 
determine whether the lookup key matches against an entry of the exact match flow cache, wherein the exact match flow cache comprises a plurality of entries, and wherein each entry comprises a key that corresponds to the key field specification and an action (para. [0041] flow entry in the exact match cache… matches only packets with the exact same header values as the first packet.  para. [0046] flow entry… specify the actions for the service module to perform on a packet that matches the aggregate flow entry.  para. [0077] matching flow entry is found in the exact-match cache, cached flow entries may specify multiple actions to perform on the packet); and 


Regarding claim 25, Koponen teaches a computing device for flow cache compression, the computing device comprising: 
circuitry for reading a network packet from a network port (para. [0039] managed forwarding element, upon receiving a packet.  para. [0061] receives a packet); 
means for extracting one or more key fields from the network packet to generate a lookup key, wherein the key fields are identified by a key field specification of an exact match flow cache (para. [0039] exact match cache.  para. [0061] packet processor, parses the packet to strip header values. para. [0076] generate hash of the packet header values for each of the exact match flow entries); 
means for determining whether the lookup key matches against an entry of the exact match flow cache, wherein the exact match flow cache comprises a plurality of entries, and wherein each entry comprises a key that corresponds to the key field specification and an action (para. [0041] flow entry in the exact match cache… matches only packets with the exact same header values as the first packet.  para. [0046] flow entry… specify the actions for the service module to perform on a packet that matches the aggregate flow entry.  para. [0076] compares… to hashes stored in the hash table. para. [0077] matching flow entry is found in the exact-match cache, cached flow entries may specify multiple actions to perform on the packet); and 
means for applying the action in response to determining that the lookup key matches against the entry of the exact match flow cache (para. [0046] specify the actions for the service module to perform on a packet that matches the aggregate flow entry).

Regarding claim 26, Koponen teaches a method for flow cache compression, the method comprising: 

extracting, by the computing device, one or more key fields from the network packet to generate a lookup key, wherein the key fields are identified by a key field specification of an exact match flow cache (para. [0039] exact match cache.  para. [0076] generate hash of the packet header values for each of the exact match flow entries); 
determining, by the computing device, whether the lookup key matches against an entry of the exact match flow cache, wherein the exact match flow cache comprises a plurality of entries, and wherein each entry comprises a key that corresponds to the key field specification and an action (para. [0041] flow entry in the exact match cache… matches only packets with the exact same header values as the first packet.  para. [0046] flow entry… specify the actions for the service module to perform on a packet that matches the aggregate flow entry.  para. [0077] matching flow entry is found in the exact-match cache, cached flow entries may specify multiple actions to perform on the packet); and 
applying, by the computing device, the action in response to determining that the lookup key matches against the entry of the exact match flow cache (para. [0046] specify the actions for the service module to perform on a packet that matches the aggregate flow entry).

Regarding claim 3, Koponen teaches the computing device of claim 1, wherein the key field specification of the exact match flow cache identifies a union of non-wildcard fields of a current flow rule set of the computing device (para. [0076] generate a hash of the packet header values for each of the exact match flow entries.  para. [0079] hash of the un-wildcarded packet header values for each of the traffic aggregate flow entries.  flow entries are organized into groups based on the un-wildcarded fields).

Regarding claim 4, Koponen teaches the computing device of claim 1, wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the computing device to dynamically configure the exact match flow cache 

Regarding claim 18, Koponen teaches the one or more computer-readable storage media of claim 17, further comprising a plurality of instructions stored thereon that, when executed by the computing device cause the computing device to dynamically configure the exact match flow cache based on a current flow rule set of the computing device (para. [0047],[0132] exact-match cache entries would also be created.  para. [0069] modify the cache entries (in the exact-match cache and traffic aggregate cache), making changes to the packet and/or cache).

Regarding claim 27, Koponen teaches the method of claim 26, further comprising dynamically configuring, by the computing device, the exact match flow cache based on a current flow rule set of the computing device (para. [0047],[0132] exact-match cache entries would also be created.  para. [0069] modify the cache entries (in the exact-match cache and traffic aggregate cache), making changes to the packet and/or cache).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koponen in view of Goytal et al. US Patent Publication No. 2014/0269718 (“Goytal”).


Goytal teaches each key field comprises one or more bit positions located in a header of the network packet (para. [0416] extract n number of keys from the packet header, Source Field Start Bit Position, 2) Source Field End Bit Position…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koponen with Goytal’s disclosure of using key fields comprising one or more bit positions located in a header of the network packet.  One of ordinary skill in the art would have been motivated to do so because Koponen describes using packet header values to lookup an entry.   Goytal would have enabled optimized packet extraction and extracted specific information to generate the key.

Allowable Subject Matter
Claims 5-6, 8, 11-15, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7, 9-10, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


	Koponen et al. US Patent Publication No. 2020/0351181 (para. [0048] match fields to match against a set of header fields of a packet, hash of the header values.  find a matching flow entry or rule. para. [0062] consults the exact-match cache 340 to find a matching microflow.  process the packet using a matching microflow)

Stojancic US Patent Publication No. 2007/0192303 (para. [0036] bit positions 0-63 is extracted from the IP packet header to form the incoming key)

Jung US Patent Publication No. 2004/0143592 (para. [0092] value comprises a union of data or fields concerning the packet.  para. [0100] union of different fields of the incoming packet header, first union comprises…).

Fischetti US Patent Publication No. 2019/0044856 (para. [0122] rule… as one or more fields selected from the fields available in rule 1000.  union of fields that are considered for the partial rule)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JOSHUA JOO/Primary Examiner, Art Unit 2445